AO 245B (Rev, 02/08/2019} Judgment in a Criminal Petty Case (Modified) Page 1 of f

 

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}

Luis Gerardo Salgado-Garcia Case Number: 3:19-mj-24002

 

 

 

 

 

 

 

 

 

Rebecca C Fish ™ |
Defendant's Attorney ; , ¥ |
PILED |
REGISTRATION NO. 89476298
OCT OL 2015
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DISTRICT COURT
' SOUTHERN DISTRICT OF CALIFORN
L) was found guilty to count(s) DEPUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ~  JTLLEGAL ENTRY (Misdemeanor) 1 .
C] The defendant has been found not guilty on count(s)
(1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of,

f
i

 

ad
(TIME SERVED ol days
i . .

Assessment: $10 WAIVED Fine: WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[.] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

Tuesday, October 1, 2019
Date of Imposition of Sentence

wo VAD ee
: MAY vo
Received fo.

DUSM Nowe HONORABIJE ROBERT N, BLOCK _
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | —— 3:19-mj-24002
